PER CURIAM.
Phillip A. Clemons seeks review of the magistrate judge’s order* affirming the Commissioner’s denial of Social Security disability insurance benefits to Clemons prior to August 10, 1997, based on its finding that Clemons was not totally disabled until that date. We review the Commissioner’s final decision to determine whether it is supported by substantial evidence and whether the correct law was applied. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir.1995). We have reviewed the record and conclude the Commissioner’s decision is based upon substantial evidence. Accordingly, we affirm on the reasoning of the magistrate judge. See Clemons v. Commissioner of Social Security, No. CA-02-4-4 (W.D.Va. Jan. 28, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to review by a magistrate judge pursuant to 28 U.S.C. § 636(c)(2) (2000).